 508DECISIONSOF NATIONALLABOR RELATIONS BOARDLynden Frosted Foods, Inc.andGeneral TeamstersUnion Local No. 231,affiliated with the Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Inde-pendent.Case 19-CA-7307February 7, 1975DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOUpon a charge filed on September 12, 1974, byGeneral Teamsters Union Local No. 231, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Independent, herein called the Union, and dulyserved on Lynden Frosted Foods, Inc., herein calledthe Respondent, the General Counsel of the NationalLaborRelationsBoard, by the Regional Director forRegion 19, issued a complaint on October 8, 1974,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 29, 1974,following a Board election in Case 19-RC-6624, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about May 29, 1974, and atall timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On October 18, 1974, Respondent filed its answer tothe complaint admitting in part, and denying in part,theallegations in the complaint, and assertingaffirmative defenses thereto.On November 11, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 20,1974, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion foriOfficial noticeis takenof the recordin the representation proceeding,Case 19-RC-6624,as the term"record" is defined in Secs. 102.68 and102.69(f) of the Board's Rules andRegulations,Series 8,as amended. SeeLTV Electrosystems, Inc,166 NLRB 938 (1967),enfd. 388 F.2d 683 (C A 4,1968).Golden Age Beverage Co,167 NLRB 151 (1967). enfd. 415 F.2d 26(C.A. 5, 1969);Intertype Co v Penello,269 F.Supp 573 (D.C Va., 1957);Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C.A. 7, 1968); Sec.Summary Judgment should not be granted. Respon-dent thereafter filedan answertoNotice To ShowCause, and a request for oralargument.2Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent asserts that it isnot obligated to bargain with the Union as thecertification thereof is invalid because the Boarderred in overruling its objections to the election in theunderlying representation proceeding, and denied itdue process by not conducting an evidentiaryhearing thereon. The General Counsel argues thatthe issues raised by Respondent in this unfair laborpractice proceeding were raised and litigated in theunderlying representation proceeding and thus maynot be relitigated herein, including the necessity of ahearing on Respondent's objections.We have reviewed the record herein, including thatof the representation proceeding, Case 19-RC-6624,to the extent necessary to rule on this motion. Itreveals that following the October 16, 1973, electionordered by the Regional Director, which the Unionwon, Respondent filed with the Regional Director 10objections to the election. Summarized, Respon-dent's objections alleged preelection misrepresenta-tions,promises of benefit and an offer to lowerinitiation fees by the Union, defaced election notices,and misconduct by a Board agent in the course of thevoting.Following investigation, the Regional Di-rector issued a Supplemental Decision and Certifica-tion of Representative on January 31, 1974, in whichhe discussed at length the evidence regarding theobjectionsand concluded that they should beoverruled and the Union certified. Respondent filedsome 99 exceptions to this report, together with abrief and affidavits in support thereof, in which itassigned error to the Regional Director's findingsand conclusions and reasserted most of its objectionsbefore the Board and requested a hearing thereon.On March 19, 1974, the Board granted review ofRespondent's Objection 4, dealing with the Union'soffer to reduce its initiation fees, ordered a hearing9(d) of the NLRA.2We find the issues raised in this proceeding are adequately set forth intheMotion for Summary Judgment and answerto the Notice To ShowCause,as well as the record of this and the representation proceedingincorporated by the parties.Accordingly,Respondent's requestfor oralargument is denied.216 NLRB No. 87 LYNDEN FROSTED FOODS, INC.thereon,and denied review of the remainder of theobjections.Respondent then requested reconsidera-tion by the Regional Director of his supplementaldecision on the objections,which was denied onMarch 29,1974, as raising no issue notpreviouslyconsidered.After a hearing on Respondent'sObjec-tion 4, the Hearing Officer issued hisreport on May9, 1974,in which he found the Union's offer to lowerits initiation fee to be unconditional,thus unobjec-tionable,under the SupremeCourtruling inN. L. R. B. v. Savair Mfg. Co.,414 U.S. 270 (1973), andaccordingly recommended that the objection beoverruled and the Union certified.Respondent filedwith the Regional Director exceptions to this report,basically attacking the findings and conclusions ofthe Hearing Officer and his refusal to admit evidencepertaining to objections otherthan Objection 4. OnMay 29,1974, theRegionalDirector issued hisSecond Supplemental Decision on Objections to theElection and Certification of Representative,adopt-ing the recommendations of the Hearing Officer andcertifying the Union.On June7, 1974,Respondentfiled a request for review of this decision,essentiallyreasserting before the Board the contentions it hadpreviously raised before theRegionalDirectorconcerning the Hearing Officer's report, and againarguing that due process necessitated a hearing on allof its objections.On June 27, 1974, theBoard deniedthis request for review as it raised no substantialissues warranting review.It thus appears from the foregoing review that wehave previously considered Respondent'spresentcontentions,including the necessity of a hearing tosatisfy due process,in the preceding representationcase.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding,and the Respondentdoes not offer to adduce at a hearingany newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue4 which is properly litigable in this unfairs SeePittsburgh Plate Ghw Co. v. N.LR.B.,313 U.S. 146, 162 (1941);Rules and Regulationsof the Board,Secs. 102.67(f) and 102.69(c).4Althoughnot alleged in the complaint,Respondentin its answertheretoadmitsthe Union's requeststo bargain on June 3 and August 14,509labor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Washington corporation engagedin the business of processing, packaging, warehous-ing, and shipping frozen vegetables, with its officeand place of business located at Lynden, Washing-ton.During the past 12 months, a representativeperiod for all times material herein, Respondent soldand shipped from its' Lynden, Washington, facilityfinished products valued in excess of $50,000 topoints outside the State of Washington.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDGeneral Teamsters Union Local No. 231, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Independent, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:Allproduction andmaintenance employees,including busy-season employees, employed bythe Employer at its plant at Lynden, Washington,but excluding office clerical employees, guardsand supervisors as defined in the Act.2.The certificationOn October 16, 1973, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional1974, and its refusals to bargain on June 12 andAugust 28, 1974, whichdatesaresupportedby correspondence attached as exhibits to its answer. Inview of these admissions,we shall find the request and refusalto bargain tohaveoccurredon the dates set forth herein. 510DECISIONSOF NATIONAL LABOR RELATIONS BOARDDirector for Region 19 designated the Union as theirrepresentative for the purpose,of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on May 29, 1974, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about June 3 and again onAugust 14, 1974, and atall timesthereafter, theUnion has requested the Respondent to bargaincollectivelywith it as the exclusive collective-bar-gaining representative of all the employees in theabove-described unit. Commencing on or about June12 and again on August 28, 1974, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since June 12, 1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(aX5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embodysuch understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent forthe period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);BurnettConstruction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record,makesthe following:CONCLUSIONS OF LAW1.Lynden Frosted Foods, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.GeneralTeamstersUnion Local No. 231,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Independent, is a labor organization withinthe meaning of Section 2(5) of the Act.3.All production and maintenance employees,including busy-season employees, employed by theEmployerat itsplant at Lynden, Washington, butexcluding office clerical employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.SinceMay 29, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about June 12 and August28, 1974, and at all times thereafter, to bargaincollectively with the above-named labor organizationas the exclusive bargaining representative of all theemployees of Respondent in the appropriate unit,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(ax 1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act. LYNDEN FROSTED FOODS, INC.ORDERPursuant to Section 10(c) ofthe National LaborRelationsAct, asamended,theNational LaborRelationsBoard hereby orders that Respondent,Lynden Frosted Foods, Inc., Lynden, Washington,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with General TeamstersUnion Local No. 231, affiliated with the Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Independent, asthe exclusive bargaining representative of its employ-ees inthe following appropriate unit:Allproductionandmaintenanceemployees,including busy-season employees, employed bythe Employerat itsplant at Lynden, Washington,but excluding office clerical employees, guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay,wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embodysuch understanding in asigned agreement.(b) Post at its Lynden, Washington, facility copiesof the attached notice marked "Appendix." 5 Copiesof said notice, on forms provided by the RegionalDirector for Region 19, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby anyother material.511(c)Notify the Regional Director for Region 19, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that thisOrder isenforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcingan Order of theNational Labor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Gener-al Teamsters Union Local No. 231, affiliated withthe InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Independent, as the exclusive represent-ative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exerciseof the rights guaranteed them bySection7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages,hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employees,including busy-season employees, employedby the Employerat itsplant at Lynden,Washington, but excluding office clericalemployees, guards and supervisors as de-fined inthe Act.LYNDEN FROSTEDFOODS, INC.